
	

113 HR 2155 IH: American Dream Accounts Act of 2013
U.S. House of Representatives
2013-05-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 2155
		IN THE HOUSE OF REPRESENTATIVES
		
			May 23, 2013
			Mr. Fattah (for
			 himself and Mr. Hinojosa) introduced
			 the following bill; which was referred to the
			 Committee on Education and the
			 Workforce
		
		A BILL
		To award grants in order to establish longitudinal
		  personal college readiness and savings online platforms for low-income
		  students.
	
	
		1.Short titleThis Act may be cited as the
			 American Dream Accounts Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)Only 9.8 out of
			 every 100 individuals from low-income families will graduate from an
			 institution of higher education before reaching the age of 24.
			(2)Lack of knowledge
			 about how to apply to, and pay for, an institution of higher education is a
			 barrier for many low-income students and students who would be in the first
			 generation in their families to attend an institution of higher
			 education.
			(3)According to
			 Public Agenda, most young adults give secondary school counselors fair or poor
			 ratings for advice about attending an institution of higher education,
			 including advice about how to decide what institution of higher education to
			 attend, how to pay for higher education, what careers to pursue, and how to
			 apply to an institution of higher education.
			(4)More than
			 1,700,000 students fail to file the Free Application for Federal Student Aid
			 (FAFSA), and about one-third of such students would qualify for a Federal Pell
			 Grant.
			(5)During the last 2
			 decades, costs of attending institutions of higher education have increased
			 dramatically, but need-based financial aid has not kept pace with such
			 increasing costs.
			(6)In the 1990–1991
			 school year, the maximum Federal Pell Grant covered 45 percent of the average
			 cost of attendance at a public 4-year institution of higher education
			 (including tuition, fees, room, and board), but in the 2010–2011 school year,
			 the maximum Federal Pell Grant covered only 34 percent of such cost.
			(7)Parental and youth
			 college savings are strong predictors of a youth’s expectations about
			 attendance at an institution of higher education.
			(8)Only 32 percent of
			 parents who earn less than $35,000 a year are saving for their child’s
			 education at an institution of higher education.
			(9)According to the
			 Center for Social Development, “wilt” occurs when a young person who expects to
			 graduate from a 4-year institution of higher education has not yet attended
			 such institution by the ages of 19 to 22.
			(10)Children who have
			 savings dedicated for attendance at an institution of higher education are 4
			 times more likely to attend a 4-year institution of higher education and avoid
			 wilt.
			3.DefinitionsIn this Act:
			(1)ESEA
			 DefinitionsThe terms local educational agency,
			 parent, State educational agency, and
			 Secretary shall have the meanings given the terms in section 9101
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801) and the
			 term charter school shall have the meaning given the term in
			 section 5210 of such Act.
			(2)American Dream
			 AccountThe term American Dream Account means a
			 personal online account for low-income students that monitors higher education
			 readiness and includes a college savings account.
			(3)Appropriate
			 Committees of CongressThe term appropriate committees of
			 Congress means the Committee on Health, Education, Labor, and Pensions,
			 the Committee on Appropriations, and the Committee on Finance of the Senate,
			 and the Committee on Education and the Workforce, the Committee on
			 Appropriations, and the Committee on Ways and Means of the House of
			 Representatives, as well as any other Committee of the Senate or House of
			 Representatives that the Secretary determines appropriate.
			(4)College Savings
			 AccountThe term college savings account means a
			 savings account that—
				(A)provides some
			 tax-preferred accumulation;
				(B)is widely
			 available (such as Qualified Tuition Programs under section 529 of the Internal
			 Revenue Code of 1986 or Coverdell Education Savings Accounts under section 530
			 of the Internal Revenue Code of 1986); and
				(C)contains funds
			 that may be used only for the costs associated with attending an institution of
			 higher education, including—
					(i)tuition and
			 fees;
					(ii)room and
			 board;
					(iii)textbooks;
					(iv)supplies and
			 equipment; and
					(v)Internet
			 access.
					(5)Dual Enrollment
			 ProgramThe term dual enrollment program means an
			 academic program through which a secondary school student is able
			 simultaneously to earn credit toward a secondary school diploma and a
			 postsecondary degree or credential.
			(6)Eligible
			 EntityThe term eligible entity means—
				(A)a State
			 educational agency;
				(B)a local
			 educational agency;
				(C)a charter
			 school;
				(D)a charter
			 management organization;
				(E)an institution of
			 higher education;
				(F)a nonprofit
			 organization;
				(G)an entity with
			 demonstrated experience in educational savings or in assisting low-income
			 students to prepare for, and attend, an institution of higher education;
			 or
				(H)a consortium of 2
			 or more of the entities described in subparagraphs (A) through (G).
				(7)Institution of
			 Higher EducationThe term institution of higher
			 education has the meaning given the term in section 101(a) of the Higher
			 Education Act of 1965 (20 U.S.C. 1001(a)).
			(8)Low-income
			 studentThe term low-income student means a student
			 who is eligible to receive a free or reduced price lunch under the Richard B.
			 Russell National School Lunch Act (42 U.S.C. 1751 et seq.).
			4.Grant
			 Program
			(a)Program
			 AuthorizedThe Secretary is
			 authorized to award grants, on a competitive basis, to eligible entities to
			 enable such eligible entities to establish and administer American Dream
			 Accounts for a group of low-income students.
			(b)ReservationFrom
			 the amount appropriated each fiscal year to carry out this Act, the Secretary
			 shall reserve not more than 5 percent of such amount to carry out the
			 evaluation activities described in section 7(a).
			(c)DurationA
			 grant awarded under this Act shall be for a period of not more than 3 years.
			 The Secretary may extend such grant for an additional 2-year period if the
			 Secretary determines that the eligible entity has demonstrated significant
			 progress, based on the factors described in section 5(b)(11).
			5.Applications;
			 Priority
			(a)In
			 GeneralEach eligible entity desiring a grant under this Act
			 shall submit an application to the Secretary at such time, in such manner, and
			 containing such information as the Secretary may require.
			(b)ContentsAt
			 a minimum, the application described in subsection (a) shall include the
			 following:
				(1)A
			 description of the characteristics of a group of not less than 30 low-income
			 public school students who—
					(A)are, at the time
			 of the application, attending a grade not higher than grade 9; and
					(B)will, under the
			 grant, receive an American Dream Account.
					(2)A
			 description of how the eligible entity will engage, and provide support (such
			 as tutoring and mentoring for students, and training for teachers and other
			 stakeholders) either online or in person, to—
					(A)the students in
			 the group described in paragraph (1);
					(B)the family members
			 and teachers of such students; and
					(C)other stakeholders
			 such as school administrators and school counselors.
					(3)An identification
			 of partners who will assist the eligible entity in establishing and sustaining
			 American Dream Accounts.
				(4)A
			 description of what experience the eligible entity or the eligible entity's
			 partners have in managing college savings accounts, preparing low-income
			 students for postsecondary education, managing online systems, and teaching
			 financial literacy.
				(5)A
			 demonstration that the eligible entity has sufficient resources to provide an
			 initial deposit into the college savings account portion of each American Dream
			 Account.
				(6)A
			 description of how the eligible entity will help increase the value of the
			 college savings account portion of each American Dream Account, such as by
			 providing matching funds or incentives for academic achievement.
				(7)A
			 description of how the eligible entity will notify each participating student
			 in the group described in paragraph (1), on a semiannual basis, of the current
			 balance and status of the student’s college savings account portion of the
			 student’s American Dream Account.
				(8)A
			 plan that describes how the eligible entity will monitor participating students
			 in the group described in paragraph (1) to ensure that each student's American
			 Dream Account will be maintained if a student in such group changes schools
			 before graduating from secondary school.
				(9)A
			 plan that describes how the American Dream Accounts will be managed for not
			 less than 1 year after a majority of the students in the group described in
			 paragraph (1) graduate from secondary school.
				(10)A description of
			 how the eligible entity will encourage students in the group described in
			 paragraph (1) who fail to graduate from secondary school to continue their
			 education.
				(11)A description of
			 how the eligible entity will evaluate the grant program, including by
			 collecting, as applicable, the following data about the students in the group
			 described in paragraph (1) during the grant period, and, if sufficient grant
			 funds are available, after the grant period:
					(A)Attendance
			 rates.
					(B)Progress
			 reports.
					(C)Grades and course
			 selections.
					(D)The student
			 graduation rate, as defined in section 1111(b)(2)(C)(vi) of the Elementary and
			 Secondary Education Act of 1965 (20 U.S.C. 6311(b)(2)(C)(vi)).
					(E)Rates of student
			 completion of the Free Application for Federal Student Aid described in section
			 483 of the Higher Education Act of 1965 (20 U.S.C. 1090).
					(F)Rates of
			 enrollment in an institution of higher education.
					(G)Rates of
			 completion at an institution of higher education.
					(12)A description of
			 what will happen to the funds in the college savings account portion of the
			 American Dream Accounts that are dedicated to participating students described
			 in paragraph (1) who have not matriculated at an institution of higher
			 education at the time of the conclusion of the period of American Dream Account
			 management described in paragraph (9).
				(13)A description of
			 how the eligible entity will ensure that funds in the college savings account
			 portion of the American Dream Accounts will not make families ineligible for
			 public assistance.
				(14)A description of
			 how the eligible entity will ensure that participating students described in
			 paragraph (1) will have access to the Internet.
				(c)PriorityIn
			 awarding grants under this Act, the Secretary shall give priority to
			 applications from eligible entities that—
				(1)are described in
			 section 3(6)(H);
				(2)serve the largest
			 number of low-income students; or
				(3)in the case of an
			 eligible entity described in subparagraphs (A) or (B) of section 3(6), provide
			 opportunities for participating students described in paragraph (1) to
			 participate in a dual enrollment program at no cost to the student.
				6.Authorized
			 Activities
			(a)In
			 generalAn eligible entity that receives a grant under this Act
			 shall use such grant funds to establish an American Dream Account for each
			 participating student described in section 5(b)(1), which will be used
			 to—
				(1)open a college
			 savings account for such student;
				(2)monitor the
			 progress of such student online, which—
					(A)shall include
			 monitoring student data relating to—
						(i)grades and course
			 selections;
						(ii)progress reports;
			 and
						(iii)attendance and
			 disciplinary records; and
						(B)may also include
			 monitoring student data relating to a broad range of information, provided by
			 teachers and family members, related to postsecondary education readiness,
			 access, and completion;
					(3)provide
			 opportunities for such students, either online or in person, to learn about
			 financial literacy, including by—
					(A)assisting such
			 students in financial planning for enrollment in an institution of higher
			 education; and
					(B)assisting such
			 students in identifying and applying for financial aid (such as loans, grants,
			 and scholarships) for an institution of higher education;
					(4)provide
			 opportunities for such students, either online or in person, to learn about
			 preparing for enrollment in an institution of higher education, including by
			 providing instruction to students about—
					(A)choosing the
			 appropriate courses to prepare for postsecondary education;
					(B)applying to an
			 institution of higher education;
					(C)building a student
			 portfolio, which may be used when applying to an institution of higher
			 education;
					(D)selecting an
			 institution of higher education;
					(E)choosing a major
			 for the student's postsecondary program of education or a career path;
			 and
					(F)adapting to life
			 at an institution of higher education; and
					(5)provide
			 opportunities for such students, either online or in person, to identify skills
			 or interests, including career interests.
				(b)Access to
			 American Dream Account
				(1)In
			 GeneralSubject to paragraphs (3) and (4), and in accordance with
			 applicable Federal laws and regulations relating to privacy of information and
			 the privacy of children, an eligible entity that receives a grant under this
			 Act shall allow vested stakeholders, as described in paragraph (2), to have
			 secure access, through the Internet, to an American Dream Account.
				(2)Vested
			 StakeholdersThe vested stakeholders that an eligible entity
			 shall permit to access an American Dream Account are individuals (such as the
			 student's teachers, school counselors, counselors at an institution of higher
			 education, school administrators, or other individuals) that are designated, in
			 accordance with the Family Educational Rights and Privacy Act of 1974 (20
			 U.S.C. 1232g), by the parent of a participating student in whose name such
			 American Dream Account is held, as having permission to access the account. A
			 student's parent may withdraw such designation from an individual at any
			 time.
				(3)Exception for
			 College Savings AccountAn eligible entity that receives a grant
			 under this Act shall not be required to give vested stakeholders, as described
			 in paragraph (2), access to the college savings account portion of a student's
			 American Dream Account.
				(4)Adult
			 StudentsNotwithstanding paragraphs (1), (2), and (3), if a
			 participating student is age 18 or older, an eligible entity that receives a
			 grant under this Act shall not provide access to such participating student's
			 American Dream Account without the student's consent, in accordance with the
			 Family Educational Rights and Privacy Act of 1974 (20 U.S.C. 1232g).
				(5)Input of Student
			 InformationStudent data collected pursuant to subsection
			 (a)(2)(A) shall be entered into an American Dream Account only by a school
			 administrator or such administrator's designee.
				(c)Prohibition on
			 use of student informationAn eligible entity that receives a
			 grant under this Act shall not use any student-level information or data for
			 the purpose of soliciting, advertising, or marketing any financial or
			 non-financial consumer product or service that is offered by such eligible
			 entity, or on behalf of any other person.
			(d)Prohibition on
			 the use of grant fundsAn eligible entity shall not use grant
			 funds provided under this Act to provide the initial deposit into a college
			 savings account portion of a student's American Dream Account.
			7.Reports and
			 Evaluations
			(a)In
			 generalNot later than 1 year after the Secretary has disbursed
			 grants under this Act, and annually thereafter until each grant disbursed under
			 section 4 has ended, the Secretary shall prepare and submit a report to the
			 appropriate committees of Congress, which shall include an evaluation of the
			 effectiveness of the grant program established under this Act.
			(b)ContentsThe
			 report described in subsection (a) shall—
				(1)list the grants
			 that have been awarded under section 4(a);
				(2)include the number
			 of students who have an American Dream Account established through a grant
			 awarded under section 4(a);
				(3)provide data
			 (including the interest accrued on college savings accounts that are part of an
			 American Dream Account) in the aggregate, regarding students who have an
			 American Dream Account established through a grant awarded under section 4(a),
			 as compared to similarly situated students who do not have an American Dream
			 Account;
				(4)identify best
			 practices developed by the eligible entities receiving grants under this
			 Act;
				(5)identify any
			 issues related to student privacy and stakeholder accessibility to American
			 Dream Accounts;
				(6)provide feedback
			 from participating students and the parents of such students about the grant
			 program, including—
					(A)the impact of the
			 program;
					(B)aspects of the
			 program that are successful;
					(C)aspects of the
			 program that are not successful; and
					(D)any other data
			 required by the Secretary; and
					(7)provide
			 recommendations for expanding the American Dream Accounts program.
				8.Eligibility to
			 receive Federal student financial aidNotwithstanding any other provision of law,
			 any funds that are in the college savings account portion of a student's
			 American Dream Account shall not affect such student's eligibility to receive
			 Federal student financial aid, including any Federal student financial aid
			 under the Higher Education Act of 1965 (20 U.S.C. 1001), and shall not be
			 considered in determining the amount of any such Federal student aid.
		9.Authorization of
			 AppropriationsThere are
			 authorized to be appropriated to carry out this Act $3,000,000 for fiscal year
			 2013, from existing Department of Education funds, and such sums as may be
			 necessary for each subsequent fiscal year.
		10.Conforming
			 AmendmentSection 480(j) of
			 the Higher Education Act of 1965 (20 U.S.C. 1087vv(j)) is amended by adding at
			 the end the following:
			
				(5)Notwithstanding
				paragraph (1), amounts made available under the college savings account portion
				of an American Dream Account under the American Dream Accounts Act of 2013 shall
				not be treated as estimated financial assistance for purposes of section
				471(3).
				.
		
